Citation Nr: 0710590	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  02-17 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from July 1983 to June 
1985.

This appeal arose from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history 

In the June 2002 rating decision, service connection was 
denied for fibromyalgia.  The veteran perfected an appeal of 
that denial.

In June 2004, the Board remanded the claim for further 
development.  
A supplemental statement of the case (SSOC) was issued in 
November 2005 by the VA Appeals Management Center (AMC) which 
continued to deny the claim.  

In May 2006, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (2005).  The requested opinion has been 
provided and has been associated with the veteran's VA claims 
folder.  The VHA opinion has been provided to the veteran and 
her representative

The veteran was afforded 60 days to provide additional 
argument or evidence.
In August 2006, the Board granted a 60 day extension to 
submit additional medical evidence.  In October 2006, the 
veteran submitted additional medical evidence.  
In March 2007, the veteran's representative waived initial 
agency of original jurisdiction (AOJ) consideration of such 
evidence.  




FINDINGS OF FACT

1.  The medical evidence of record indicates that 
fibromyalgia was not diagnosed in service.

2.  The competent medical evidence indicates that the 
veteran's currently diagnosed fibromyalgia is not related to 
in-service diagnosis of bursitis, or to any other aspect of 
the veteran's military service.


CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for fibromyalgia.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In June 2004, the Board remanded this claim for the VA AMC to 
obtain private medical records from two entities (HFH and 
HPWC) and possibly a third (UMH).  In 2004 and 2005, the VA 
AMC obtained records from HPWC and HFH, respectively.  In a 
July 2004 letter, the VA AMC asked the veteran whether there 
were any records from UMH that she had not previously 
submitted.  She did not respond to that specific request.  
Therefore, the Board finds that the VA AMC has complied with 
the directives of the June 2004 remand to the extent 
possible.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claim in letters sent in March 
2002, January 2003, July 2004, October 2004, and March 2005, 
which were specifically intended to address the requirements 
of the VCAA.  The March 2002 VCAA letter advised the veteran 
of what the evidence must show to establish service 
connection.  Accordingly, the veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  

As for the evidence to be provided by the veteran, she was 
specifically advised in the various VCAA letters to inform VA 
of medical evidence pertaining to her claimed disability and 
to submit VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated her for her claimed disability.

Moreover, in the March 2002 VCAA letter, the veteran was 
informed that VA would provide a medical examination.  [A VA 
examination was conducted in March 2002, and a VHA opinion 
was obtained in July 2006.]

In the March 2002 and January 2003 VCAA letters, the veteran 
was advised that VA would help her get such things as medical 
records, employment records, or records from other Federal 
agencies.  In the later VCAA letters, the veteran was advised 
that VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the July 2004 and March 2005 VCAA letters, VA specifically 
told the veteran to submit "any evidence in your possession 
that pertains to your claim."  The March 2005 VCAA letter, 
page 2; the July 2004 VCAA letter, page 2.  Those VCAA 
letters thus complied with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b)(1) because the 
letters informed the veteran that she could submit or 
identify evidence other than what was specifically requested 
by VA.   

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was initially adjudicated by the RO in June 2002, 
after the March 2002 VCAA letter.  Therefore, the timing of 
the VCAA notice is not at issue.

In Dingess/Hartman, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute.  
Element (3) is in dispute, and was addressed by the VCAA 
letters described above.  While VA has not provided the 
veteran notice of element (4) and (5), degree of disability 
and effective date, such lack of notice is rendered moot via 
the RO's denial of service connection for fibromyalgia.  In 
other words, any lack of advisement as to those two elements 
is meaningless, because a disability rating and effective 
date were not assigned.  Because the Board concludes below 
that the preponderance of the evidence is against the claim 
for service connection for fibromyalgia, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it. 
The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained.  The evidence of record includes service medical 
records, private medical records, some of which was obtained 
pursuant to the Board's June 2004 remand, a report of a VA 
examination, and an expert opinion from VHA, all of which 
will be described below.

As noted in the Introduction, in December 2005, the Board 
granted the veteran's request for an 60-day extension so that 
the veteran could submit a private medical nexus opinion 
linking her fibromyalgia to active service.  Over 60 days 
have passed, and a medical nexus opinion has not been 
submitted.  It is clear that the veteran has had ample 
opportunity to submit such evidence.  

Also, the veteran did not respond to a July 2004 letter 
asking her whether there were any records from UMH that she 
had not previously submitted.  The Court has held that VA's 
duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Here, the veteran did 
not do so.  Therefore, no further development with regard to 
these records is necessary.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded the opportunity to present 
evidence and argument in support of her claim.  See 38 C.F.R. 
§ 3.103 (2006).  She has retained the services of a 
representative, who has presented written argument on her 
behalf.  She has not requested a Board hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2006).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has 
fibromyalgia. The veteran's private physician, the March 2002 
VA examiner, and the VHA expert all diagnosed a form of 
fibromyalgia. 

Concerning Hickson element (2), the veteran in essence 
contends that musculoskeletal pain which she experienced 
during service represented the onset of fibromyalgia, and 
that such was misdiagnosed as acute bursitis.  The Board 
observes in passing that the veteran has not contended, and 
the record on appeal does not show, that any other incident 
of her military service caused the fibromyalgia. 
 
A review of service medical records reveals no evidence of a 
diagnosis of fibromyalgia.  However, in July 1983, the 
veteran complained of pain in the left shoulder area.  The 
assessment was bursitis.  Later in July 1983, the veteran had 
an acute elbow injury.  Accordingly, Hickson element (2) is 
arguably satisfied for the purposes of this decision, to the 
extent that in-service musculoskeletal pain and injury have 
been demonstrated.

With respect to crucial Hickson element (3), medical nexus, 
there is conflicting evidence regarding a relationship, or 
lack thereof, between the currently diagnosed fibromyalgia 
and the in-service bursitis.

The evidence in the veteran's favor consists of a September 
2002 private treatment record from her private physician, Dr. 
M.O.K.  The veteran reported to Dr. MOK that her symptoms had 
their initial onset while she was in the military.  
Specifically, she reported that she experienced upper back 
and neck pain that radiated to her shoulders, which was 
diagnosed as bursitis.  She stated that her symptoms 
persisted and that she had diagnoses of fibromyalgia and 
myofascial pain.  [The veteran was specifically seeking a 
nexus opinion, presumably in light of the June 2002 RO denial 
of her claim.  The treatment record reveals that a note would 
be written indicating a connection between her upper back 
symptoms as they first presented and her current problems.]

In a September 2002 statement, Dr. M.O.K. indicated that she 
had treated the veteran since 1992 and that prior to becoming 
her patient, the veteran had been experiencing neck pain and 
upper back pain radiating into her arms.  Dr. M.O.K. stated 
that these symptoms were initially identified as bursitis 
while the veteran was in active service and that since that 
time, diagnoses of fibromyalgia and myofascial pain have been 
made.  Dr. M.O.K. opined that the veteran's current symptoms 
are the same as those which started while she was in the 
military and that her current symptoms are consistent with 
the current diagnoses of fibromyalgia and myofascial pain.  

The medical evidence against the claim includes the opinion 
of a March 2002 VA medical examiner, as well as the July 2006 
medical opinion from a VHA expert.

The February 2002 VA examiner opined that the veteran's 
atypical fibromyalgia was not related to any medical 
condition in service.  No specific reason was provided.

The July 2006 VHA expert opined that the veteran's 
fibromyalgia cannot be shown to be related to the in-service 
shoulder symptoms.  The VHA expert noted that there was no 
evidence in the service medical records showing that the in-
service shoulder bursitis was a persistent or recurrent 
problem, and that there was no evidence that the elbow injury 
resulted in any permanent or recurrent problem.  The VHA 
expert indicated that there was no reason to believe that the 
diagnosis of bursitis was incorrect and that the evidence 
showed that signs and symptoms of fibromyalgia were not 
present in the service medical records subsequent to the 
diagnosis of bursitis.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 
7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

 In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board has carefully evaluated the conflicting evidence 
and for reasons stated immediately below finds that the 
evidence against the claim (i.e. the service medical records 
and the VA opinions which found no relationship between the 
veteran's fibromyalgia and active service) outweighs the 
evidence in favor (Dr. M.O.K.'s opinion).

The only probative evidence dating to the veteran's military 
service is the diagnosis of bursitis in July 1983.  That 
diagnosis has been challenged by the veteran. 

In essence, Dr. M.O.K.'s September 2002 opinion is to the 
effect that the in-service diagnosis of bursitis was not 
correct, and that the veteran's complaints of pain at that 
time represented the onset of fibromyalgia.  It appears that 
Dr. M.O.K. relied upon the veteran's reports of continuous 
musculoskeletal pain thereafter to establish a link between 
service and the current diagnosis of fibromyalgia. 

However, the objective medical evidence does not in fact 
reveal continuity of symptomatology regarding the veteran's 
neck and upper extremities after the in-service episode of 
bursitis in July 1983.  The service medical records show no 
complaints of neck or upper extremity symptomatology (except 
for an acute left elbow injury) for the remainder of her 
active service.  In fact, at the June 1985 separation 
examination, the veteran denied any painful or "trick" 
shoulder or elbow or any recurrent back pain.  The almost two 
volumes of early post-service medical evidence, moreover, 
show that the veteran's neck and upper extremity 
symptomatology began at the earliest in 1992, over six years 
after her separation from active service.  Significantly, the 
veteran was treated or evaluated on numerous occasions from 
1987 to 1991; at no time during that time period did she 
report that he had had neck and upper extremity 
symptomatology since July 1983..  Dr. M.O.K.'s opinion makes 
it clear that she herself did not see the veteran prior to 
1992.    

In short, the objective evidence of record establishes the 
onset of chronic neck and upper extremity symptoms at the 
earliest in 1992, over six years after separation from 
service and well after the episode of bursitis in July 1983.  
Dr. M.O.K.'s opinion is therefore fatally flawed because of 
incorrect information concerning continuous symptoms provided 
by the veteran. The Court has held on a number of occasions 
that a medical opinion which is  premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"].  

The opinions against the claim, on the other hand, appear to 
be consistent with the veteran's objective medical history 
and are entitled to far more weight.

There is of record a very thorough, two-page July 2006 VHA 
opinion.  The opinion concluded that the veteran's 
fibromyalgia was not related to active service.  The VHA 
physician went over the veteran's medical records and 
provided, on a year-by-year basis,  a chronology which 
clearly indicated that the veteran had no musculoskeletal 
complaints for several years after service, and even longer 
after the diagnosis of bursitis in and the elbow injury in 
1983.  The reviewer indicated that there was no reason to 
believe that the in-service diagnosis of fibromyalgia was 
incorrect.   

In a February 2007 appellant's brief, the veteran's 
representative argues that the "rationale contained in the 
[opinion of the VHA expert] lack[ed] the scientific basis to 
buttress the conclusions reached" and that "[c]onsequently, 
the Board should assign very limited, if any, probative value 
to this medical opinion," citing Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  The Board disagrees.  The VHA expert's 
opinion was based upon a review of the VA claims folder, to 
include the service medical records and the post-service 
records, which were described in detail.  The VHA expert 
described the relevant service medical records in detail.  
The Board attaches great weight of probative value to this 
opinion.  

The March 2002 VA examiner expressed a similar opinion.  That 
examiner reviewed the veteran's claims file, to include her 
service medical records.  That opinion, however, is of 
limited probative value because little was provided in the 
way of explanation.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) [whether the physician provides the 
basis for his/her opinion goes to the weight or credibility 
of the evidence].

The Board accordingly finds that a preponderance of the 
competent medical nexus opinion evidence is against the 
veteran's claim.  

To the extent that the veteran herself is contending that her 
fibromyalgia is related to her in-service bursitis, the Board 
notes that lay persons, such as the veteran, are not 
competent to opine on medical matters such as the date of 
onset of a claimed disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2006) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Any such statement offered in support of the 
veteran's claim does not constitute competent medical 
evidence and is entitled to no weight of probative value.

As was discussed in the law and regulations section above, 
service connection may be established by way of continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b) (2006).  This 
matter has already been addressed by the Board.  There is in 
fact no competent medical evidence of musculoskeletal 
problems for a number of years after service, as was also 
described by the VHA physician in his chronology. 
Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Continuity of symptomatology after 
service is therefore not demonstrated.

In summary, in the absence of the required Hickson third 
element, the Board concludes that a preponderance of the 
evidence is against the claim of entitlement to service 
connection for fibromyalgia.


ORDER

Service connection for fibromyalgia is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


